Case 19-50006-BLS   Doc 38-1   Filed 07/31/20   Page 1 of 7




          Exhibit A
                   Case 19-50006-BLS               Doc 38-1      Filed 07/31/20         Page 2 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 7

HERITAGE HOME GROUP LLC, et al.,                                       Case No. 18-11736 (BLS)

                                      Debtors,1                        Jointly Administered

HERITAGE HOME GROUP LLC,

                                      Plaintiff,

PNC BANK, NATIONAL ASSOCIATION,
in its capacity as pre-petition and post-petition lender,

                                      Plaintiff-Intervenor,
                    v.

ANGELUS FURNITURE OUTLET, INC.                                         Adv. Proc. No. 18-50968 (BLS)
CABOT HOUSE INC.                                                       Adv. Proc. No. 19-50000 (BLS)
CAMPBELL & CO. INC.                                                    Adv. Proc. No. 19-50001 (BLS)
PLUM MANAGEMENT LLC                                                    Adv. Proc. No. 19-50002 (BLS)
QUALITY FURNITURE, LLC                                                 Adv. Proc. No. 19-50003 (BLS)
SAMALCO LLC                                                            Adv. Proc. No. 19-50004 (BLS)
THE ANNEX LLC                                                          Adv. Proc. No. 19-50005 (BLS)
TOW OF WISCONSIN, INC.,                                                Adv. Proc. No. 19-50006 (BLS)

                                      Defendants.

                ORDER APPROVING STIPULATION SETTING BRIEFING
            SCHEDULE ON DEFENDANTS’ MOTIONS TO DISMISS COMPLAINT

           Upon consideration of the Stipulation Setting Briefing Schedule on Defendants’ Motions

to Dismiss Complaint (the “Stipulation”),2 attached hereto as Exhibit 1, and after due

deliberation and sufficient cause appearing therefore, and this matter being submitted on consent,



1
  The debtors in these chapter 7 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165): HH Group Holdings US, Inc. (7206);
HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is
located at 1925 Eastchester Drive, High Point, North Carolina 27265.

2
    Capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Stipulation.


{00028676. }
               Case 19-50006-BLS       Doc 38-1      Filed 07/31/20   Page 3 of 7




         IT IS HEREBY ORDERED that:

         1.    The Stipulation is approved.

         2.    The deadline for PNC to file a response in opposition to the Motion to Dismiss is

extended through and including August 24, 2020.

         3.    The deadline for Defendants to file a reply in support of the Motion to Dismiss is

extended through and including September 14, 2020.


Dated: ______________, 2020
       Wilmington, Delaware

                                              __________________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




{00028676. }                                   -2-
               Case 19-50006-BLS   Doc 38-1   Filed 07/31/20   Page 4 of 7




                                      Exhibit 1




{00028676. }
                Case 19-50006-BLS                Doc 38-1      Filed 07/31/20        Page 5 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 7

HERITAGE HOME GROUP LLC, et al.,                                     Case No. 18-11736 (BLS)

                                    Debtors,1                        Jointly Administered

HERITAGE HOME GROUP LLC,

                                    Plaintiff,

PNC BANK, NATIONAL ASSOCIATION,
in its capacity as pre-petition and post-petition lender,

                                    Plaintiff-Intervenor,
                  v.

ANGELUS FURNITURE OUTLET, INC.                                       Adv. Proc. No. 18-50968 (BLS)
CABOT HOUSE INC.                                                     Adv. Proc. No. 19-50000 (BLS)
CAMPBELL & CO. INC.                                                  Adv. Proc. No. 19-50001 (BLS)
PLUM MANAGEMENT LLC                                                  Adv. Proc. No. 19-50002 (BLS)
QUALITY FURNITURE, LLC                                               Adv. Proc. No. 19-50003 (BLS)
SAMALCO LLC                                                          Adv. Proc. No. 19-50004 (BLS)
THE ANNEX LLC                                                        Adv. Proc. No. 19-50005 (BLS)
TOW OF WISCONSIN, INC.,                                              Adv. Proc. No. 19-50006 (BLS)

                                    Defendants.

                     STIPULATION SETTING BRIEFING SCHEDULE
                  ON DEFENDANTS’ MOTIONS TO DISMISS COMPLAINT

         PNC Bank, National Association (“PNC”) as Plaintiff-Intervenor, Alfred T. Giuliano as

Chapter 7 Trustee (the “Trustee”) and the above-captioned defendants (collectively, the

“Defendants,” and with PNC and the Trustee, the “Parties”) hereby agree and stipulate as

follows:




1
  The debtors in these chapter 7 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165): HH Group Holdings US, Inc. (7206);
HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is
located at 1925 Eastchester Drive, High Point, North Carolina 27265.


{00028676. }
                   Case 19-50006-BLS             Doc 38-1        Filed 07/31/20        Page 6 of 7




           WHEREAS, on January 4, 2019, Debtor Heritage Home Group LLC filed its Complaint

[Adv. D.I. 1]2 (the “Complaint”) against Defendants;

           WHEREAS, on February 26, 2019, Defendants each filed a Motion to Dismiss Complaint

[Adv. D.I. 11] (the “Motion to Dismiss”);

           WHEREAS, on March 1, 2019, the Court entered the Order Approving Stipulation (I)

Extending Defendant’s Time to Answer or Otherwise Respond to Complaint and (II) Setting

Briefing Schedule on Defendant’s Motion to Dismiss Complaint [Adv. D.I. 15];

           WHEREAS, on March 15, 2019, the Court entered an Order Converting the Debtors’

Chapter 11 Cases to Cases Under Chapter 7 [D.I. 644];

           WHEREAS, on March 15, 2019, Alfred T. Giuliano was appointed as chapter 7 trustee;

           WHEREAS, on July 23, 2020, the Court entered the Order Granting Motion of PNC

Bank, N.A. to Intervene [Adv. D.I. 37] authorizing PNC to intervene in the above-captioned

adversary proceedings;

           WHEREAS, the Parties have conferred and agreed to a briefing schedule on the Motion

to Dismiss;

           NOW, BASED ON THE FOREGOING, IT IS AGREED THAT:

           1.       The deadline for PNC to file a response in opposition to the Motion to Dismiss is

extended through and including August 24, 2020.

           2.       The deadline for Defendants to file a reply in support of the Motion to Dismiss is

extended through and including September 14, 2020.




2
    Unless stated otherwise, references herein to ‘Adv. D.I. __’ shall refer to the docket of Adversary No. 18-50968.

{00028676. }                                               -2-
                   Case 19-50006-BLS      Doc 38-1    Filed 07/31/20   Page 7 of 7




    Dated: July 31, 2020

    BLANK ROME LLP                               THE ROSNER LAW GROUP LLC

    /s/ Brandon W. McCune                        /s/ Jason A. Gibson
    Regina Kelbon (DE 5444)                      Frederick B. Rosner (DE 3995)
    Stanley B. Tarr (DE 5535)                    Jason A. Gibson (DE 6091)
    Brandon W. McCune (DE 6563)                  Zhao (Ruby) Liu (DE 6436)
    1201 Market Street, Suite 800                824 N. Market Street, Suite 810
    Wilmington, Delaware 19801                   Wilmington, DE 19801
    Tel: (302) 425-6400                          Tel: (302) 777-1111
    Facsimile: (302) 425-6464                    E-mail: rosner@teamrosner.com
    Email: kelbon@blankrome.com                          gibson@teamrosner.com
            tarr@blankrome.com                           liu@teamrosner.com
            mccune@blankrome.com
                                                         -and-
    John E. Lucian
    One Logan Square                             FENNEMORE CRAIG, P.C.
    130 North 18th Street                        Anthony W. Austin, Esq.
    Philadelphia, PA 19103                       2394 E. Camelback Road, Ste. 600
    Tel: (215)-569-5500                          Phoenix, AZ 85016
    Facsimile: (215) 569-5555                    602-916-5000
    Email: lucian@blankrome.com                  aaustin@fclaw.com

    Counsel to PNC Bank, N.A.                    Counsel to Defendants
]

    PACHULSKI STANG ZIEHL &
    JONES LLP

    /s/ Peter J. Keane
    Bradford J. Sandler (DE 4142)
    Peter J. Keane (DE 5503)
    919 North Market Street, 17th Floor
    Wilmington, Delaware 19801
    Tel: (302) 652-4100
    Facsimile: (302) 652-4400
    E-mail: bsandler@pszjlaw.com
             pkeane@pszjlaw.com

    Counsel for Alfred T. Giuliano, Chapter 7
    Trustee




    {00028676. }                                -3-
